Exhibit 10.7

 

EXECUTION VERSION

 

VOTING AGREEMENT and Proxy

 

This Voting Agreement and Proxy (this “Agreement”) is entered into as of
December 31, 2019, by and among Cuentas Inc., a Florida corporation (the
“Company”), Arik Maimon (“Maimon”), Michael De Prado (“De Prado”), Dinar Zuz
LLC, a Florida limited liability company (“Dinar”), and CIMA Telecom Inc., a
Florida corporation doing business as “CIMA Group” (“CIMA”). Each of Maimon, De
Prado, Dinar, and CIMA are referred to in this Agreement as a “Shareholder.”

 

RECITALS

 

A. Maimon owns 368,808 shares (the “Maimon Common Stock”) of Common Stock, par
value $0.001 per share, of the Company (“Common Stock”), and 5,107,500 shares
(the “Maimon Preferred Stock”) of Series B Preferred Stock, par value $0.001 per
share, of the Company (“Series B Preferred Stock”). The Maimon Common Stock,
Maimon Preferred Stock, and all other shares of Common Stock, Series B Preferred
Stock, and any other class or series of capital stock of the Company hereafter
authorized and issued, whether now owned or subsequently directly or indirectly
acquired by Maimon, and however acquired, whether through stock splits, stock
dividends, reclassifications, recapitalizations, similar events, or otherwise,
are collectively referred to in this Agreement as the “Maimon Stock.”

 

B. De Prado owns 256,957 shares of Common Stock (the “De Prado Common Stock”)
and 822,700 shares of Series B Preferred Stock (the “De Prado Preferred Stock”).
The De Prado Common Stock, De Prado Preferred Stock, and all other shares of
Common Stock, Series B Preferred Stock, and any other class or series of capital
stock of the Company hereafter authorized and issued, whether now owned or
subsequently directly or indirectly acquired by De Prado, and however acquired,
whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events, or otherwise, are collectively referred to in
this Agreement as the “De Prado Stock.”

 

C. Dinar owns (i) 500,000 shares of Common Stock (the “Dinar Common Stock”),
(ii) zero shares of Series B Preferred Stock (the “Dinar Preferred Stock”), and
(iii) a Warrant (the “Dinar Warrant”) to purchase shares of Common Stock of the
Company, subject to the terms and conditions of the Dinar Warrant. The Dinar
Common Stock, Dinar Preferred Stock, and all other shares of Common Stock,
Series B Preferred Stock, and any other class or series of capital stock of the
Company hereafter authorized and issued, whether now owned or subsequently
directly or indirectly acquired by Dinar (including, but not limited to, any
shares of Common Stock acquired upon exercising the Dinar Warrant), and however
acquired, whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events, or otherwise, are collectively referred to in
this Agreement as the “Dinar Stock.”

 

D. CIMA and the Company have entered into that certain Note Purchase Agreement,
dated December 30, 2019 (the “Purchase Agreement”), pursuant to which CIMA has
agreed to purchase from the Company, and the Company has agreed to issue and
sell to CIMA, (i) a Debenture in the principal amount of $9,000,000 that is
convertible into Common Stock of the Company (the “Debenture”); and (ii) a
Warrant (the “CIMA Warrant”) to purchase shares of Common Stock of the Company,
subject to the terms and conditions of the CIMA Warrant. The shares of Common
Stock issuable to CIMA upon conversion of the Debenture and exercise of the CIMA
Warrant are collectively referred to in this Agreement as the “CIMA Stock” and,
collectively with the Maimon Stock, De Prado Stock, and Dinar Stock, the “Voting
Stock.”

 



 

 

 

E. Contemporaneous with the Company’s issuance of the Debenture and the CIMA
Warrant to CIMA, the Company, CIMA, Knetik, Inc., a Delaware corporation
(“Knetik”), and Auris, LLC, a Florida limited liability company (“Auris”), shall
enter into a Platform License Agreement (the “License Agreement”) pursuant to
which Knetik and Auris shall license certain Licensed Technology (as defined in
the License Agreement) to the Company.

 

F. To induce CIMA to enter into the Purchase Agreement, purchase the Debenture
and the CIMA Warrant, and enter into the License Agreement and other Transaction
Documents (as described in the Purchase Agreement), and to induce Dinar to
purchase the Dinar Warrant, the parties desire to enter into this Agreement to:
(i) set forth the terms and conditions of proxies intended to be granted by
Maimon and De Prado to each of CIMA and Dinar pursuant to the terms and
conditions of this Agreement; (ii) determine the election of certain members of
the Board of Directors of the Company (the “Board”) in accordance with the terms
of this Agreement; and (iii) confirm how the parties shall vote on other
particular matters described in this Agreement during the term of this
Agreement, including, but not limited to, the reclassification of Series B
Preferred Stock as Common Stock pursuant to Amended and Restated Articles of
Incorporation of the Company proposed to be filed soon after the closing of the
transactions contemplated by the Purchase Agreement.

 

G. On or before the date of this Agreement, Adiv Baruch and Richard Berman
resigned as directors of the Company, leaving at least two vacant seats on the
Board.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Voting Provisions Regarding the Board of Directors.

 

1.1 Size of the Board.

 

(a) Subject to Section 1.1(b) and Section 1.1(c), each Shareholder hereby agrees
to vote, or cause to be voted, all Shares (as defined below) owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary, to ensure that
the size of the Board shall be set and remain at five (5) directors elected
pursuant to Section 1.2(a) and may be increased only with the written consent of
the Shareholders who are signatories to this Agreement, subject to the
limitations of Section 6. For the purposes of this Agreement, the term “Shares”
shall mean and include any securities of the Company that the holders of which
are entitled to vote for members of the Board, including, but not limited to,
Common Stock and Series B Preferred Stock, whether now owned or subsequently
acquired by a Shareholder, and however acquired, whether through stock splits,
stock dividends, reclassifications, recapitalizations, similar events, or
otherwise.

 



2

 

 

(b) If the Company’s shares of Common Stock become listed on the NASDAQ Capital
Market (or if there is any other similar transaction which ultimately involves
the listing of the Company’s capital stock, whether Common Stock or any other
class or series of capital stock of the Company, on any exchange affiliated with
or similar to NASDAQ) (such event, the “NASDAQ Uplisting”), each Shareholder
hereby agrees to vote, or cause to be voted, all Shares owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary, to ensure that
the size of the Board shall be set and remain at eleven (11) directors elected
pursuant to Section 1.2(b) and may be increased only with the written consent of
the Shareholders who are signatories to this Agreement, subject to the
limitations of Section 6.

 

(c) If there is a Budget Violation (as defined below) before the NASDAQ
Uplisting, then each Shareholder hereby agrees to vote, or cause to be voted,
all Shares owned by such Shareholder, or over which such Shareholder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary, to ensure that the size of the Board shall be set and remain at seven
(7) directors elected pursuant to Section 1.2(c) and may be increased only with
the written consent of the Shareholders who are signatories to this Agreement,
subject to the limitations of Section 6.

 

1.2 Board Composition.

 

(a) Prior to NASDAQ Uplisting. Subject to Section 1.1(b), Section 1.1(c),
Section 1.2(b), and Section 1.2(c), as promptly as practicable after the
execution of this Agreement, the Company and the Shareholders shall cause the
appointment of the following individuals to fill vacant seats on the Board (but
only to the extent such individual is not already serving as a director), and
each Shareholder agrees to vote, or cause to be voted, all Shares owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary, to ensure that
at each annual or special meeting of shareholders at which an election of
directors is held or pursuant to any written consent of the shareholders, the
following individuals shall be elected to the Board:

 

(i) one individual designated from time to time by CIMA, which seat shall
initially be vacant and which person shall be subsequently identified by CIMA in
its discretion;

 

(ii) one individual designated from time to time by Dinar, which individual
shall initially be Yochanon Bruk;

 

(iii) one individual designated by De Prado, who shall initially be De Prado;
and

 

(iv) two individuals designated by Maimon, who shall initially be Maimon and
Natali Dadon.

 



3

 

 

(b) After NASDAQ Uplisting. Subject to Section 1.1(c) and Section 1.2(c), if the
NASDAQ Uplisting is completed and the size of the Board is increased to eleven
(11) directors pursuant to Section 1.1(b), then the Company and the Shareholders
shall cause the appointment of the following individuals to the Board, and each
Shareholder agrees to vote, or cause to be voted, all Shares owned by such
Shareholder, or over which such Shareholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary, to ensure that
at each annual or special meeting of shareholders at which an election of
directors is held or pursuant to any written consent of the shareholders, the
following individuals shall be elected to the Board:

 

(i) one individual designated from time to time by CIMA;

 

(ii) one individual designated from time to time by Dinar;

 

(iii) one individual designated by De Prado;

 

(iv) two individuals designated by Maimon; and

 

(v) six directors elected by the shareholders of the Company pursuant to the
Company’s Amended and Restated Articles of Incorporation (as further amended
from time to time, the “Articles”) and Amended and Restated Bylaws (as further
amended from time to time, the “Bylaws”), each as further amended from time to
time.

 

(c) Budgetary Violation Before NASDAQ Uplisting. It is agreed by the parties
that, until the NASDAQ Uplisting, management will present a quarterly budget to
the Board of Directors for its approval at least two weeks before the beginning
of each fiscal quarter. For the avoidance of doubt, the first fiscal quarter for
which such a budget shall be presented and approved shall be the fiscal quarter
ending March 31, 2020. It also agreed that prior to the NASDAQ Uplisting, if the
Company’s expenses exceed the expenses set forth in any such quarterly budget
for the Company for two consecutive fiscal quarters during the fiscal year
ending December 31, 2020, by more than twenty percent (20%), either individually
or in the aggregate, without the prior written approval of at least three of
CIMA, Dinar, Maimon, and De Prado (each of the matters described in (x) and (y)
above, a “Budget Violation”), then the size of the Board shall be increased to
seven (7) directors pursuant to Section 1.1(c), and the Company and the
Shareholders shall cause the Board to appoint the following individuals to the
Board, and each Shareholder agrees to vote, or cause to be voted, all Shares
owned by such Shareholder, or over which such Shareholder has voting control,
from time to time and at all times, in whatever manner as shall be necessary, to
ensure that at each annual or special meeting of shareholders at which an
election of directors is held or pursuant to any written consent of the
shareholders, the following individuals shall be elected to the Board:

 

(i) two individuals designated from time to time by CIMA,

 

(ii) two individuals designated from time to time by Dinar,

 

(iii) one individual designated from time to time by De Prado, and

 

(iv) two individuals designated from time to time by Maimon, and

 

thereafter, the executive officers of the Company may be removed by the
affirmative vote of at least four directors, and upon such removal, the Board
shall appoint new executive officers of the Company.

 



4

 

 

(d) The Shareholders shall cause the Board to include the individuals identified
by the Shareholders pursuant to Section 1.2 to be included as nominees for
election to the Board on the slate of nominees recommended by the Board in the
Company’s future proxy statements and on its proxy cards for future annual or
special meetings of the shareholders at which an election of directors is held
or pursuant to any written consent of the shareholders, and shall use its best
efforts (which shall include the solicitation of proxies) to obtain the election
of such individuals to the Board for as long as this Agreement is in effect,
subject to the limitations of Section 6.

 

(e) To the extent that any of Section 1.2(a)(i) through Section 1.2(a)(iv),
Section 1.2(b)(i) through Section 1.2(b)(v), or Section 1.2(c)(i) through
Section 1.2(c)(iv) shall not be applicable (including, but not limited to, as a
result of a Shareholder ceasing to have rights under this Agreement pursuant to
Section 6), any member of the Board who would otherwise have been designated in
accordance with the terms thereof shall instead be voted upon by all of the
shareholders of the Company entitled to vote thereon in accordance with, and
pursuant to, the Company’s Articles and Bylaws.

 

(f) For purposes of this Agreement, an individual, firm, corporation,
partnership, association, limited liability company, trust, or any other entity
(collectively, a “Person”) shall be deemed to be an “Affiliate” of another
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, but not limited to, any general
partner, managing member, officer, or director of such Person.

 

1.3 Failure to Designate a Board Member. In the absence of any designation by
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving on the Board shall
be reelected if still eligible and willing to serve as provided herein and,
otherwise, such Board seat shall remain vacant.

 

1.4 Removal of Board Members. Each Shareholder also agrees to vote, or cause to
be voted, all Shares owned by such Shareholder, or over which such Shareholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary, to ensure that:

 

(a) no director elected pursuant to Section 1.2 of this Agreement may be removed
from office other than for cause unless (i) such removal is directed or approved
by the affirmative vote of the Person(s) entitled under Section 1.2 to designate
such director; or (ii) the Person(s) originally entitled to designate or approve
such director or occupy such Board seat pursuant to Section 1.2 is no longer so
entitled to designate or approve such director or occupy such Board seat,
including as a result of the limitations in Section 6;

 

(b) any vacancies created by the resignation, removal, or death of a director
elected pursuant to Section 1.2 shall be filled pursuant to the provisions of
this Section 1; and

 

(c) upon the request of any party entitled to designate a director as provided
in Section 1.2 to remove such director, such director shall be removed.

 



5

 

 

All Shareholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
Person or group entitled to designate directors to call a special meeting of
shareholders for the purpose of electing directors.

 

1.5 No Liability for Election of Recommended Directors. No Shareholder, nor any
Affiliate of any Shareholder, shall have any liability, as a result of
designating an individual (other than the Shareholder) for election as a
director, for any act or omission by such designated individual in such
individual’s capacity as a director of the Company, nor shall any Shareholder
have any liability as a result of voting for any such designee in accordance
with the provisions of this Agreement.

 

1.6 Other Governance Matters. For as long as any individual designated by CIMA
or Dinar pursuant to Section 1.2 is serving on the Board, then: (a) each
committee of the Board shall include at least one director designated by CIMA,
if requested by CIMA, and one director designated by Dinar, if requested by
Dinar; and (b) the Board shall meet at least once per calendar quarter unless
otherwise agreed upon by a vote of the majority of the Board; provided, that any
such decision not to hold a quarterly meeting must include the affirmative vote
of at least one director designated by CIMA and at least one director designated
by Dinar in order to be effective. Promptly after the execution of this
Agreement, in preparation for the NASDAQ Uplisting, the Shareholders shall cause
the Board to, and the Company shall, take all commercially reasonable steps to
comply with NASDAQ Listing Standards relating to corporate governance,
including, but not limited to, holding an Annual Meeting of Shareholders,
adopting and adhering to a Conflict of Interest Policy for transactions
involving related parties, and creating standing committees of the Board similar
to other U.S. companies whose shares are publicly traded on the NASDAQ exchange.

 

1.7 Board Observer. At any time when CIMA or Dinar, as applicable, does not have
a designee serving as a director of the Company, the Company shall invite one
representative of CIMA (who shall initially be Juan Martin Gomez) or one
representative of Dinar, as applicable, to attend all meetings of the Board in a
non-voting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents, and other materials
that the Company provides to its directors at the same time and in the same
manner as provided to such directors; provided, however, that such
representative shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information so provided; and provided
further, that the Company reserves the right to withhold any information and to
exclude such representative from any meeting or portion thereof if access to
such information or attendance at such meeting could adversely affect the
attorney-client privilege between the Company and its counsel or result in
disclosure of trade secrets or a conflict of interest.

 

2. Voting Provisions Regarding Share Reclassification and Amended and Restated
Articles of Incorporation. Each of Maimon, De Prado, Dinar, and CIMA agree to
vote all of their respective shares of Voting Stock (which, for the avoidance of
doubt, shall include all of their respective shares of Common Stock and Series B
Preferred Stock), to (a) authorize, approve, and direct the Company file Amended
and Restated Articles of Incorporation of the Company with the Florida
Department of State, Division of Corporations, substantially in the form
attached as Appendix A to the Schedule 14A (Preliminary Proxy Statement) filed
with the Securities and Exchange Commission on December 10, 2019 (the
“Preliminary Proxy”), with any deviations therefrom to be agreed upon by Maimon,
De Prado, Dinar and CIMA; and (b) approve all other proposals set forth in the
Preliminary Proxy and any additional matters set forth in a subsequent
Definitive Proxy Statement based on the Preliminary Proxy, in each case, as soon
as practicable after the closing of the transactions contemplated by the
Purchase Agreement, but no later than May 28, 2020.

 



6

 

 

3. Grant of Irrevocable Proxies for CIMA and Dinar.

 

3.1 Definitions. The following definitions shall apply for purposes of this
Section 3:

 

(a) “CIMA Proxy Stock” means a number of shares of Series B Preferred Stock,
which may fluctuate from time to time subject to the terms and conditions of
this Agreement, that CIMA would need to own and control in order for the sum of
(i) the voting power represented by CIMA’s shares of Voting Stock, plus (ii) the
voting power represented by the CIMA Proxy Stock, to equal 25.0% of all of the
voting power of the Common Stock and Series B Preferred Stock of the Company.

 

(b) “Dinar Proxy Stock” means a number of shares of Series B Preferred Stock,
which may fluctuate from time to time subject to the terms and conditions of
this Agreement, that Dinar would need to own and control in order for the sum of
(i) the voting power represented by Dinar’s shares of Voting Stock, plus (ii)
the voting power represented by the Dinar Proxy Stock, to equal 25.0% of all of
the voting power of the Common Stock and Series B Preferred Stock of the
Company.

 

(c) “Pro Rata Percentage” means, for purposes of this Section 3, the product
obtained by multiplying the number of shares of CIMA Proxy Stock or Dinar Proxy
Stock, as applicable, by the quotient of (i) the number of shares of Voting
Stock owned by Maimon or De Prado, as applicable, as of the date on which the
calculation is being made, divided by (ii) the total number of shares of Voting
Stock owned by Maimon and De Prado as of the date on which the calculation is
being made.

 

3.2 Proxy for CIMA. Each of Maimon and De Prado hereby appoint CIMA as his proxy
and attorney-in-fact, with full power of substitution and resubstitution, to
vote or act by written consent with respect to shares of his Voting Stock
representing his Pro Rata Percentage of the CIMA Proxy Stock, as may be
recalculated from time to time subject to the terms and conditions of this
Agreement, until the CIMA Warrant is exercised. Maimon and De Prado shall take
such further actions and execute such other instruments as may be necessary from
time to time to effectuate the intent of their respective proxies and limited
powers of attorney. The proxies and limited powers of attorney granted by Maimon
and De Prado pursuant to this Section 3 shall (a) be irrevocable until CIMA
exercises the CIMA Warrant, (b) be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy, and (c) shall revoke any and
all prior proxies granted by Maimon or De Prado, as applicable, with respect to
the matters contemplated hereunder. The power of attorney granted by Maimon and
De Prado pursuant to this Section 3 is a limited durable power of attorney and,
with respect to each of Maimon and De Prado, shall survive the bankruptcy,
death, or incapacity of each of Maimon and De Prado, as applicable. Each of
Maimon and De Prado hereby revokes any and all previous proxies or powers of
attorney with respect to their respective shares of Voting Stock and shall not
hereafter, unless and until CIMA exercises the CIMA Warrant, purport to grant
any other proxy or power of attorney with respect to any of the CIMA Proxy Stock
or deposit any of the CIMA Proxy Stock into a voting trust, voting agreement, or
other voting arrangement with any person or entity, directly or indirectly, to
vote, grant any proxy, or give instructions with respect to the voting of any of
the CIMA Proxy Stock. Each of Maimon and De Prado agrees that he will not, and
will not permit any entity under his control, to grant any proxies with respect
to the CIMA Proxy Stock or subject any of the CIMA Proxy Stock to any voting
trust, voting agreement, or other voting arrangement with respect to the CIMA
Proxy Stock other than pursuant to this Agreement. For the avoidance of doubt,
upon CIMA’s exercise of the CIMA Warrant, the proxy described in this Section
3.2 shall terminate, but the other rights of CIMA set forth in this Agreement
shall continue in full force and effect subject to Section 6.1.

 



7

 

 

3.3 Proxy for Dinar. Each of Maimon and De Prado hereby appoint Dinar as his
proxy and attorney-in-fact, with full power of substitution and resubstitution,
to vote or act by written consent with respect to shares of his Voting Stock
representing his Pro Rata Percentage of the Dinar Proxy Stock, as may be
recalculated from time to time subject to the terms and conditions of this
Agreement, until the Dinar Warrant is exercised. Maimon and De Prado shall take
such further actions and execute such other instruments as may be necessary from
time to time to effectuate the intent of their respective proxies and limited
powers of attorney. The proxies and limited powers of attorney granted by Maimon
and De Prado pursuant to this Section 3 shall (a) be irrevocable until Dinar
exercises the Dinar Warrant, (b) be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy, and (c) shall revoke any and
all prior proxies granted by Maimon or De Prado, as applicable, with respect to
the matters contemplated hereunder. The power of attorney granted by Maimon and
De Prado pursuant to this Section 3 is a limited durable power of attorney and,
with respect to each of Maimon and De Prado, shall survive the bankruptcy,
death, or incapacity of each of Maimon and De Prado, as applicable. Each of
Maimon and De Prado hereby revokes any and all previous proxies or powers of
attorney with respect to their respective shares of Voting Stock and shall not
hereafter, unless and until Dinar exercises the Dinar Warrant, purport to grant
any other proxy or power of attorney with respect to any of the Dinar Proxy
Stock or deposit any of the Dinar Proxy Stock into a voting trust, voting
agreement, or other voting arrangement with any person or entity, directly or
indirectly, to vote, grant any proxy, or give instructions with respect to the
voting of any of the Dinar Proxy Stock. Each of Maimon and De Prado agrees that
he will not, and will not permit any entity under his control, to grant any
proxies with respect to the Dinar Proxy Stock or subject any of the Dinar Proxy
Stock to any voting trust, voting agreement, or other voting arrangement with
respect to the Dinar Proxy Stock other than pursuant to this Agreement. For the
avoidance of doubt, upon Dinar’s exercise of the Dinar Warrant, the proxy
described in this Section 3.3 shall terminate, but the other rights of Dinar set
forth in this Agreement shall continue in full force and effect subject to
Section 6.2.

 

4. Covenants.

 

4.1 Each of Maimon and De Prado hereby represents, warrants, and agrees that,
without first obtaining CIMA’s and Dinar’s prior written consent, he shall not
(a) grant any liens, claims, charges, security interests, or other encumbrances
on any shares of Voting Stock that are necessary to fulfill their respective
obligations under Section 3.1 and Section 3.2 for as long as the proxies
described in Section 3.1 and Section 3.2 are in effect, other than those that
may be created pursuant to applicable securities laws, the Transaction
Documents, or this Agreement; (b) grant any options, warrants, or other rights,
agreements, arrangements, or commitments of any kind relating to the pledge,
disposition, or voting of any shares of Voting Stock that are necessary to
fulfill their respective obligations under Section 3.1 and Section 3.2 for as
long as the proxies described in Section 3.1 and Section 3.2 are in effect; and
(c) enter into any voting trusts, voting agreements, or other voting arrangement
with respect to any shares of Voting Stock that are necessary to fulfill their
respective obligations under Section 3.1 and Section 3.2 for as long as the
proxies described in Section 3.1 and Section 3.2 are in effect, other than this
Agreement and applicable trust agreements for estate planning purposes,
including, but not limited to, charitable remainder trusts.

 



8

 

 

4.2 Each of Maimon and De Prado hereby represents and warrants to CIMA and Dinar
that: (a) he has the full power and authority to enter into, execute, and
deliver this Agreement and to fully perform his obligations pursuant to this
Agreement; (b) this Agreement constitutes his legal, valid, and binding
obligation in accordance with its terms; (c) he has not granted any other proxy
or entered into any other voting trust, voting agreement, or similar voting
arrangement with respect to his shares of Voting Stock; (d) he has not granted
any liens, claims, charges, security interests, or other encumbrances on any of
his shares of Voting Stock that are necessary to fulfill his obligations under
Section 3.1 and Section 3.2; and (e) his shares of Voting Stock described in the
recitals of this Agreement constitute all of the securities of the Company
directly or indirectly owned by him as of the date of this Agreement.

 

4.3 Notwithstanding anything to the contrary in this Agreement, neither Maimon
nor De Prado shall transfer any shares of Voting Stock that are necessary to
fulfill their respective obligations under Section 3.1 and Section 3.2 for as
long as the proxies described in Section 3.1 and Section 3.2 are in effect. For
the avoidance of doubt, Maimon and De Prado shall be free to transfer any shares
of Voting Stock that they own that are not necessary for fulfilling their
respective obligations under Section 3.1 and Section 3.2. For purposes of this
Agreement, “Transfer” means to, directly or indirectly, sell, transfer, assign,
pledge, encumber, hypothecate, or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, or to enter into any contract,
option, or other arrangement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, hypothecation, or similar disposition
of, any Voting Stock or any interest (including a beneficial interest) in any
Voting Stock.

 

5. Remedies.

 

5.1 Covenants of the Company. The Company agrees to use its best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the parties enjoy the benefits of this
Agreement. Such actions include, but are not limited to, the use of the
Company’s best efforts to cause the nomination and election of the directors as
provided in this Agreement.

 



9

 

 

5.2 Remedial Irrevocable Proxy and Power of Attorney. Each party to this
Agreement hereby constitutes and appoints as the proxy of the parties, and
hereby grants a power of attorney to, a designee of CIMA (who shall be an
executive officer of CIMA and shall initially be Juan Martin Gomez), with full
power of substitution, with respect to the matters set forth herein, including,
but not limited to, the election of individuals as members of the Board in
accordance with Section 1 hereof and the approval of the matters described in
Section 2, and hereby authorizes each of them to represent and vote, if and only
if such party (i) fails to vote, or (ii) attempts to vote (whether by proxy, in
person, or by written consent), in a manner that is inconsistent with the terms
of this Agreement, all of such party’s Shares in favor of the election of
individuals as members of the Board determined pursuant to and in accordance
with the terms and provisions of this Agreement and the approval of the matters
described in Section 2. Each of the proxy and power of attorney granted pursuant
to this Section 5.2 is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until CIMA’s rights under this Agreement terminate or
expire pursuant to Section 6 hereof. Each party hereto hereby revokes any and
all previous proxies or powers of attorney with respect to the Shares (except as
set forth in Section 3) and shall not hereafter, unless and until CIMA’s rights
under this Agreement terminate or expire pursuant to Section 6 hereof, purport
to grant any other proxy or power of attorney with respect to any of the Shares,
deposit any of the Shares into a voting trust, or enter into any agreement
(other than this Agreement), arrangement, or understanding with any Person,
directly or indirectly, to vote, grant any proxy, or give instructions with
respect to the voting of any of the Shares, in each case, with respect to any of
the matters set forth herein.

 

5.3 Specific Enforcement. Each party to this Agreement acknowledges and agrees
that each party hereto will be irreparably damaged in the event any of the
provisions of this Agreement are not performed by the parties in accordance with
their specific terms or are otherwise breached. Accordingly, it is agreed that
each of the Company and the Shareholders shall be entitled to an injunction to
prevent breaches of this Agreement and to specific enforcement of this Agreement
and its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

5.4 Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

6. Term. Subject to Section 6.1 through Section 6.4 below, this Agreement shall
be effective as of the date hereof and shall continue in effect until the
earlier to occur of (a) the parties to this Agreement executing a binding
written agreement terminating this Agreement; or (b) the termination of all of
CIMA’s, Dinar’s, De Prado’s, and Maimon’s respective rights under this Agreement
pursuant to the terms and conditions of Section 6.1 through Section 6.4.
Notwithstanding the foregoing sentence and the terms and conditions of Section
6.1 through Section 6.4, the termination of the proxies set forth in Section 3.1
and Section 3.2 shall be governed by Section 3.1 and Section 3.2, respectively.

 

6.1 CIMA. CIMA’s rights under this Agreement shall automatically terminate upon
the earliest to occur of: (a) the termination of the License Agreement; (b) the
payment in full of all outstanding principal, accrued and unpaid interest, and
all other amounts required to be paid by the Company to CIMA under the Debenture
in cash and not as a result of the conversion of the Debenture into Common Stock
of the Company; or (c) after the conversion of the Debenture into Common Stock
of the Company, the date on which CIMA ceases to own 5% or more of the issued
and outstanding Common Stock of the Company.

 



10

 

 

6.2 Dinar. Dinar’s rights under this Agreement shall automatically terminate
when Dinar ceases to own 5% or more of the issued and outstanding Common Stock
of the Company.

 

6.3 De Prado. De Prado’s rights under this Agreement shall automatically
terminate when De Prado ceases to own 5% or more of the issued and outstanding
Common Stock of the Company.

 

6.4 Maimon. Maimon’s rights under this Agreement shall automatically terminate
when Maimon ceases to own 5% or more of the issued and outstanding Common Stock
of the Company.

 

7. Other Provisions.

 

7.1 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. No party shall assign this Agreement without the prior
written consent of the other parties to this Agreement.

 

7.2 Governing Law. This Agreement shall be governed by the internal laws of the
State of Florida, without regard to conflict of law principles that would result
in the application of any law other than the law of the State of Florida.

 

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Counterparts may be delivered via fax,
e-mail (including .pdf or any electronic signature complying with the U.S.
federal ESIGN Act of 2000, such as DocuSign) or other transmission method and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

 

7.4 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by e-mail during normal business hours of the recipient,
and if not sent during normal business hours, then on the recipient’s next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one business
day after deposit with a nationally recognized overnight courier, freight
prepaid, specifying next business day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at their
address set forth below or any other address as subsequently modified by written
notice given in accordance with this Section 7.4:

 

If to the Company, Maimon, or De Prado:

 

Cuentas Inc.
200 S. Biscayne Blvd., Suite 5500

Miami, Florida 33131

Attn: Arik Maimon and Michael De Prado

 



11

 

 

If to CIMA:

 

CIMA Telecom, Inc.

1728 SW 22nd Street, 6th Floor

Miami, Florida 33145

Attn: Juan Martin Gomez

 

If to Dinar:

 

Dinar Zuz LLC

1898 NW 74th Avenue

Pembrook Pines, Florida 33024

Attn: Yochanon Bruk

 

7.5 Consent Required to Amend, Modify, Terminate or Waive. This Agreement may be
amended, modified, or terminated only by a written agreement signed by all of
CIMA, Dinar, De Prado, Maimon, and the Company. The observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively) by a written instrument executed by the
party providing the waiver.

 

7.6 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, or upon any breach or default
of any other party under this Agreement, shall impair any such right, power, or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent, or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

7.7 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

7.8 Entire Agreement. This Agreement, the Articles, the Bylaws, and the other
Transaction Agreements (as defined in the Purchase Agreement) constitute the
full and entire understanding and agreement between the parties with respect to
the subject matter hereof.

 



12

 

 

7.9 Share Certificate Legend. Each certificate representing any Shares of Voting
Stock of the Company issued to a signatory to this Agreement prior to or after
the date hereof shall be notated by the Company with a legend reading
substantially as follows:

 

“THE SHARES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AGREEMENT AND PROXY, AS
MAY BE AMENDED FROM TIME TO TIME (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN
REQUEST FROM THE COMPANY).”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued to a Shareholder prior to or after the
date hereof to be notated with the legend required by this Section 7.9 of this
Agreement, and the Company shall supply, free of charge, a copy of this
Agreement to any holder of such Shares upon written request from such holder to
the Company at its principal office. The parties to this Agreement do hereby
agree that the failure to cause the certificates evidencing the Shares to be
notated with the legend required by this Section 7.9 herein and/or the failure
of the Company to supply, free of charge, a copy of this Agreement as provided
hereunder shall not affect the validity or enforcement of this Agreement.

 

7.10 Stock Splits, Stock Dividends, Etc. In the event of any issuance of
additional Shares hereafter to any of the Shareholders (including, without
limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization, or the like), such Shares shall become subject
to this Agreement and shall be notated with the legend set forth in Section 7.9.

 

7.11 Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent, or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to this Agreement need not make explicit reference to the terms of this
Agreement.

 

7.12 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
carry out the intent of the parties hereunder.

 

7.13 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of Florida and to the
jurisdiction of the United States District Court for the Southern District of
Florida for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action, or
other proceeding arising out of or based upon this Agreement except in the state
courts of Florida or the United States District Court for the Southern District
of Florida, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 



13

 

 

Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SHARES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

7.14 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees and costs.

 

7.15 Aggregation of Stock; Capacity. All Shares held or acquired by a
Shareholder and/or its Affiliates shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement, and such
Affiliates may apportion such rights as among themselves in any manner they deem
appropriate.

 

[Remainder of Page Left Blank - Signatures Follow] 

 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement and Proxy as
of the date first written above.

 

  Company:       Cuentas Inc., a Florida corporation       By: /s/ Arik Maimon  
Name:   Arik Maimon   Title:   Chief Executive Officer       /s/ Arik Maimon  
Arik Maimon       /s/ Michael De Prado   Michael De Prado       Dinar:      
Dinar Zuz LLC, a Florida limited liability company       By: /s/ Yochanon Bruk  
Name:   Yochanon Bruk   Title:   Manager       CIMA:       CIMA Telecom Inc., a
Florida corporation
doing business as “CIMA Group”       By: /s/ Juan Martin Gomez   Name:   Juan
Martin Gomez   Title:   Chief Executive Officer

 

Signature Page to Voting Agreement and Proxy

 

 

 



 

 

 

